     Case 5:20-cv-00140-SP Document 41 Filed 06/26/20 Page 1 of 1 Page ID #:196



1     CENTER FOR DISABILITY ACCESS
      Ray Ballister Jr., Esq., SBN 111282
2     Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
3     Amanda Seabock, Esq., SBN 289900
      Mail: 8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
5     (858) 375-7385; (888) 422-5191 fax
      amandas@potterhandy.com
6     Attorneys for Plaintiff ORLAND SYLVE
7
8                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
9
10    ORLAND SYLVE,                             )     Case No.: 5:20-CV-00140-VAP-SHK
                                                )
11            Plaintiff,                        )     NOTICE OF SETTLEMENT AND
                                                )     REQUEST TO VACATE ALL
12      v.                                      )     CURRENTLY SET DATES
      GREAT HIGHWAY, LLC, a California          )
13    Limited Liability Company;                )
      DOLPHIN POOL & SPA CENTER LLC, a )
14    California Limited Liability Company; and )
      Does 1-10,                                )
15                                              )
              Defendants.
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18    the above-captioned case and the parties would like to avoid any additional expense,
19    and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21    dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22    parties will be filed within 60 days.
23    Dated: June 26, 2020              CENTER FOR DISABILITY ACCESS
24
25                                      By: /s/ Amanda Seabock
                                              Amanda Seabock
26                                            Attorneys for Plaintiff
27
28


      Notice of Settlement            -1-            5:20-CV-00140-VAP-SHK
